DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is noted that the claim does not have a transitional phrase.  Therefore, the Examiner is unable to determine the scope of the claims with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  See MPEP § 2111.03.  For the purpose of examination, the word “wherein” in line 1 is interpreted as --comprising--.
In regard to claim 1, the claim recites an “apparatus for sterilizing a filling nozzle” while reciting structure for carrying out the sterilization of “a plurality of filling nozzles.”  Therefore, the scope of the apparatus is unclear.  For the purpose of examination, the phrase “apparatus for sterilizing a filling nozzle” is interpreted as --apparatus for sterilizing a plurality of filling nozzles-- and the recitation of “a plurality of filling nozzles” in line 2 is interpreted as --the plurality of filing nozzles--.
In regard to claim 1, the claim recites that “a representative temperature of the hot water or liquid chemical agent upstream or downstream of at least one filling nozzle is measured by a temperature sensor” while further requiring that “the drain pipe is provided with the temperature sensor.”  Thus, the claim explicitly requires that the representative temperature is measured by the temperature sensor downstream of the at least one filling nozzle and the inclusion of “upstream” renders the claim to be unclear.
Claim 1 recites the limitation "the sterilization process" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 1, the limitation of “a drain pipe” is recited in line 17 and in lines 31-32.  For the purpose of examination, the recitation of the limitation in lines 31-32 is interpreted as --the drain pipe--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4414036; hereinafter “Anderson”) in view of Ozaki et al. (JP 2010222053; English-language translation received with IDS 3/16/17; hereinafter “Ozaki”), Senbon et al. (US 2009/0320415; hereinafter “Senbon) and Carhuff et al. (US 7857910; hereinafter “Carhuff”).
In regard to claim 1, Anderson discloses an apparatus for sterilizing a plurality of filling nozzles  comprising a plurality of filling nozzles (filler valve assemblies 31) connected to a drink supply piping (conduit 51; Figure 6), a temperature sensor (“suitable controls for maintaining water temperature”; see col. 6, lines 37-41) downstream of at least one filling nozzle (necessarily in the broadest reasonable interpretation as the flowpath circulates) capable of measuring a representative temperature, a SIP cup (manifold element 131) capable of connection with a nozzle mount (sealer element 32 of filler valve assemblies 31; see col. 3, lines 58-62) of each filling nozzle, a drain pipe (flexible tubing 151) formed by a flexible pipe connected to each SIP cup via manifold 131, a return pipe (return tube 171) extending from the drain pipe to a manifold valve (proportioner carbonator 81), a heater (return tank 111 which is “provided with suitable controls for maintaining water temperature”; see col. 6, lines 37-41) provided with the return pipe, wherein an annular flow path is formed by the drink supply piping, the drain pipe and the return pipe capable of circulating fluid heated to a predetermined temperature by the heater.  See col. 1, lines 6-17 and 36-42; col. 2, lines 10-14; col. 6, lines 37-61; and Figures 1 and 6.
It is viewed that the limitations regarding hot water or a liquid chemical agent merely regard the contents of the apparatus during an intended operation and are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The limitations regarding an F value being calculated and to end the sterilization process based upon the calculated F value are not tied to any recited structure.  Thus, the limitations do not further limit the structure of the apparatus claim and merely regard a manner of operating the apparatus.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Anderson is silent in regard to flow rate sensors on each of the filing nozzles, a controller for receiving the temperature measured by the temperature sensor, and an aseptic chamber surrounding the filling nozzles.  Anderson is further silent in regard to the temperature sensor being provided with the drain pipe, but it would have been within the ambit of one of ordinary skill in the art to have located the required temperature sensor with the drain pipe without creating any new or unexpected results.  See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Ozaki teaches a method for cleaning a filling apparatus wherein each of the filling heads 3 has a cooperating flowmeter 9 for measuring the flow rate therethrough.  If the measured flow rate of a filling head is less than a predetermined value during a cleaning process, it is determined that there is an abnormality of the cleaning process.  The inclusion of flow meters is taught to allow for increased reliability of the cleaning process.  See the abstract and paragraphs [0010] and [0013].
Senbon discloses a drink filling apparatus wherein the filling machine 11 is within an aseptic chamber (environment-controlled space 14 in clean box 15 which has been isolated from the outside and thermally sterilized and washed).  Senbon teaches that filling drink containers in the sterilized environment-controlled space which is isolated from the outside allows drink to be filled at room 
Carhuff discloses a food product dispenser and cleaning mechanism wherein the food dispenser is taught to be sanitized by circulating hot water therethrough.  The circulation path includes a temperature sensor 991 and heater 990 which communicate with a controller 1000 to heat the water in response to information received from the temperature sensor.  See col. 24, line 63 through col. 25, line 14 and at least Figure 18.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flow rate monitoring of filing heads as taught by Ozaki with the apparatus of Anderson for the purpose of improving the reliability of a cleaning and sterilization process for the apparatus.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the aseptic chamber of Senbon with the above combined apparatus for the purpose of providing a sterile filling environment to maintain the flavor and quality of the drinks to be filled by the apparatus.  It would have further been obvious to one of ordinary skill in the art to have combined the use of the controller for communicating with the temperature sensor and heater disclosed by Carhuff with the above combined apparatus for the purpose of providing structure to measure the representative temperature of the hot water and to have arranged the temperature sensor at a part outside the aseptic chamber without creating any new or unexpected result.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse
In regard to claim 2, the limitation merely regards an intended use of the flow rate sensor.  The above recited flow rate sensor is necessarily capable of functioning as a “drink metering sensor” and the recited limitation does not further limit the structure of the claimed apparatus.
In regard to claims 3 and 6, Ozaki discloses that the output signal of the flow meter 9 of each filling head is processed by a control unit 10.  The control unit determines if the flow rate of each filling head is satisfactory and displays the result on a display device or the like to notify the operator.  Thus, the displaying of the results of the flow rate determination is tantamount to the claimed alarm notifying a failure as claimed and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the structure for creating the alarm as disclosed by Ozaki with the above combined invention for the purpose of notifying the operator of an abnormality in the cleaning process..
In regard to claims 4 and 5, Anderson discloses wherein all the filling nozzles are capable of integrally rotating in cooperation with the use of the rotating conveyor 21.  See Figures 1 and 6 and col. 3, lines 50-55.
Anderson is silent in regard to an interior and an exterior of the filling nozzles are sterilized at the same time during the rotation by blasting hot water or a liquid or gaseous chemical agent to the exterior of all the filling nozzles while the hot water or liquid chemical agent is being discharged from all the filling nozzles, wherein the interior and the exterior of the filling nozzles are also washed at the same time with the hot water or liquid chemical agent.  However, the cited prior art teaches all of the positively recited structure of the claimed apparatus and the limitations merely regard an intended manner of operating the apparatus during a cleaning process.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774